899 A.2d 1120 (2006)
In re Moira C. HARRINGTON, Former Pittsburgh Magistrate Fifth Judicial District Allegheny County.
Appeal of Moira C. Harrington.
Supreme Court of Pennsylvania.
June 22, 2006.

ORDER
PER CURIAM.
AND NOW, this 22nd day of June, 2006, the Order of the Court of Judicial Discipline is AFFIRMED on the basis of the finding of a violation of PA. CONST. art. V, § 18(d)(1) (authorizing suspension, removal from office, or other discipline for, inter alia, "conduct which . . . brings the judicial office into disrepute, whether or not the conduct occurred while acting in a judicial capacity or is prohibited by law."). However, the court's conclusion that Appellant's conduct violated Rule 2A of the Rules Governing Standards of Conduct of Magisterial District Judges was improper, because that conduct did not implicate the judicial decision-making process. See In re Cicchetti, 560 Pa. 183, 743 A.2d 431 (2000). Accordingly, that finding, which was not essential to the decision or order below, is disapproved.